Case: 16-16394     Date Filed: 05/02/2018   Page: 1 of 2


                                                              [DO NOT PUBLISH]



               IN THE UNITED STATES COURT OF APPEALS

                        FOR THE ELEVENTH CIRCUIT
                          ________________________

                                 No. 16-16394
                             Non-Argument Calendar
                           ________________________

                   D.C. Docket No. 2:14-cr-00432-AKK-WC-3



UNITED STATES OF AMERICA,

                                                                  Plaintiff-Appellee,

                                       versus

CURTIS RANDALL CAFFIE,

                                                              Defendant-Appellant.
                           ________________________

                   Appeal from the United States District Court
                       for the Middle District of Alabama
                         ________________________

                                   (May 2, 2018)

Before WILSON, MARTIN, and JILL PRYOR, Circuit Judges.

PER CURIAM:

      Curtis Caffie appeals his convictions and sentence for conspiracy to

distribute and possess with intent to distribute cocaine, and using and possessing a
              Case: 16-16394     Date Filed: 05/02/2018     Page: 2 of 2


firearm in furtherance of a drug trafficking crime. Caffie argues that his trial

counsel rendered constitutionally ineffective assistance.

      We do not usually address claims for ineffective assistance of counsel on

direct appeal except in the “rare instance when the record is sufficiently

developed.” United States v. Merrill, 513 F.3d 1293, 1308 (11th Cir. 2008). “An

ineffective assistance of counsel claim is properly raised in a collateral attack on

the conviction under 28 U.S.C. § 2255.” United States v. Butler, 41 F.3d 1435,

1437 n.1 (11th Cir. 1995).

      The record below is not sufficiently developed to evaluate Caffie’s

ineffective assistance of counsel claim at this time. If he wishes to appeal his

conviction or sentence on ineffective assistance of counsel grounds, he should do

so in a habeas proceeding under 28 U.S.C. § 2255 so that he may have an

“opportunity fully to develop the factual predicate for the claim.” Massaro v.

United States, 538 U.S. 500, 504, 123 S. Ct. 1690, 1694 (2003).

      We decline to consider Caffie’s ineffective assistance of counsel claim on

direct appeal. He is free to pursue his claim in a § 2255 proceeding. Caffie’s

convictions and sentences are AFFIRMED.




                                           2